BEAUCHAMP, Judge.
The appeal is from a fine of $50.00 and thirty days in jail on a charge of procuring.
The record before us contains no bills of exception. The case was tried before the court without a jury and we are not advised as to the grounds for reversal which may be relied upon by appellant. Only two witnesses testified: The officer who made an investigation of the premises and the woman who was involved, according to the State’s theory, at the instance of appellant. The officer’s testimony made a case under the law, while the woman’s evidence entirely exonerated him. Evidently the judge hearing the case did not believe her testimony. The guilt of the appellant depended upon his findings.
The judgment of the trial court is affirmed.